RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3633-15T1
STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MICHAEL LYGA,

     Defendant-Appellant.
________________________________________________________________

              Submitted June 6, 2017 – Decided July 18, 2017

              Before Judges Rothstadt and Sumners.

              On appeal from the Superior Court of New
              Jersey, Law Division, Morris County,
              Indictment No. 08-02-0195.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Janet A. Allegro, Designated
              Counsel, on the briefs).

              Fredric M. Knapp, Morris County Prosecutor,
              attorney for respondent (Thomas C. Schmid,
              Assistant Prosecutor, on the brief).

PER CURIAM

        Defendant Michael Lyga appeals from the denial of his petition

for post-conviction relief (PCR), without an evidentiary hearing,

because the petition was time-barred.              He contends that his trial

counsel      failed    to   advise    him   of   the    conditions     of   parole
supervision    for   life   (PSL),       N.J.S.A.   2C:43-6.4,   and    the

consequences of violating them, and that he filed his petition as

soon as he determined the "true nature" of PSL.          For the reasons

that follow, we affirm.

       Defendant waived indictment and pled guilty to second-degree

child luring, N.J.S.A. 2C:13-6, and obstruction, N.J.S.A. 2C:29-

1(b).     On October 16, 2008, the sentencing court imposed an

aggregate sentence of five years subject to Megan's Law conditions,

N.J.S.A. 2C:7-1 to -11, and PSL.         The facts underlying defendant's

convictions need not be recounted here for our purposes.

       Defendant filed an unsuccessful motion for reconsideration

of his sentence and then a direct appeal, arguing only that his

sentence was excessive.     An Excessive Sentence panel of this court

affirmed his sentence.      State v. Lyga, No. A-5002-08 (App. Div.

March 11, 2010).

       Defendant was paroled in 2012 and subjected to the terms of

PSL.    At that time, he received forms with written information

about those terms but refused to execute them.           He subsequently

failed to comply with the terms of his parole, and, as a result,

it was revoked in August 2012.             After a hearing, he was re-

incarcerated for one year.

       Defendant filed motions with the Law Division for various

relief.    On April 5, 2013, he filed a motion denoted as a PCR

                                     2                            A-3633-15T1
petition, seeking a change of custody to a drug treatment program

and then on April 18, 2013, a motion to withdraw his plea.        The

first motion was evidently either denied or never decided1 and the

latter was denied on August 1, 2014.   He appealed and a different

Excessive Sentence panel affirmed the denial of his motion.       See

State v. Lyga, Docket No. A-000194-14 (App. Div. Dec. 4, 2014).

The Supreme Court denied defendant's petition for certification.

State v. Lyga, 222 N.J. 18 (2015).

     In 2014, defendant was again paroled, received the PSL forms,

which he signed, and again proceeded to violate his parole.       His

parole was revoked and he was again re-incarcerated in March 2014

and, after another hearing, was subjected to a fourteen-month term

for his parole violation.

     Defendant filed the PCR petition that is the subject of this

appeal on January 2, 20152, seeking to terminate his PSL.    In his

pro se PCR petition, defendant argued that at the time he pled

guilty, he was not informed that he could be re-incarcerated for

a violation of PSL.   In supplemental submissions, he challenged

the existence of any evidence of his crimes, contended that he was


1
   The record does not contain an order indicating the disposition
of the motion. We assume that the motion was denied, if it was
ever heard, based upon defendant's continued incarceration.
2
    The petition that defendant signed on December 23, 2014 is
erroneously stamped filed January 2, 2014.

                                3                           A-3633-15T1
arrested without probable cause and further elaborated upon his

argument   that    he   received    ineffective        assistance   of    counsel

because he was not informed of the consequences of PSL, claiming

that had he been properly informed he would not have pled guilty.

Defendant further explained he was not aware "that [he] had to

file a petition for [PCR] within five years[, and a]s soon as [he]

understood the true nature of [PSL, he] immediately filed this

PCR."

      Designated counsel filed a memorandum of law in further

support of defendant's contentions.             In the submission, counsel

argued that defendant received ineffective assistance of counsel

because he was not informed of the consequences of PSL, trial

counsel failed to argue for a lesser sentence "because [PSL] has

been ineffective for [defendant]," and defendant was arrested

without probable cause.      Counsel further contended that defendant

established    a   prima   facie   claim   of    PCR    entitling   him     to    an

evidentiary hearing and that the petition was not procedurally

barred.

      Judge Stephen J. Taylor denied defendant's petition by order

dated February 4, 2016, placing his reasons on the record on the

same date.    Judge Taylor treated defendant's petition as his first

PCR   application,      despite    defendant's    earlier     post-conviction

motions.   Turning to Rule 3:22-12(a)(1), the judge determined that

                                       4                                  A-3633-15T1
defendant's petition was filed well outside the five-year period

required by the Rule and found that defendant failed to establish

excusable neglect for filing the petition out of time.                      Judge

Taylor concluded that the record established that he was informed

of   the   conditions    of   PSL    and       consequences   of   violating   its

requirements at his plea hearing, in his signed plea forms, and

on the dates of his being paroled.                   The judge observed that

defendant also confirmed his understanding of PSL in his earlier

motion seeking to withdraw his plea in which he argued against

being subjected to its conditions.              Finally, the judge stated that

even if he found excusable neglect, based upon the observations

he already made about the record and defendant's acknowledgments

of   the   terms   of   his   PSL,   defendant       failed   to   establish   any

"fundamental injustice" as defendant "was fully advised of the

direct and penal consequences of his plea, during . . . the plea

colloquy."

      Defendant presents the following issues for our consideration

in his appeal.

                   POINT I

                   THE   COURT    ERRED   IN    DENYING
                   DEFENDANT'S   PETITION   FOR   POST-
                   CONVICTION RELIEF WITHOUT AFFORDING
                   HIM AN EVIDENTIARY HEARING TO FULLY
                   ADDRESS HIS CONTENTION THAT HE
                   FAILED TO RECEIVE EFFECTIVE LEGAL
                   REPRESENTATION AT SENTENCING.

                                           5                             A-3633-15T1
                     A.   THE    PREVAILING    LEGAL
                PRINCIPLES   REGARDING   CLAIMS   OF
                INEFFECTIVE ASSISTANCE OF COUNSEL
                ARISING OUT OF THE ENTRY OF GUILTY
                PLEAS,   EVIDENTIARY   HEARING   AND
                PETITIONS   FOR   POST[-]CONVICTION
                RELIEF.

                POINT II

                TRIAL COUNSEL WAS INEFFECTIVE IN
                FAILING TO PROPERLY EXPLAIN THE
                CONSEQUENCES OF PAROLE SUPERVISION
                FOR LIFE, IN PARTICULAR, THE EXTENT
                AND INVASIVE NATURE OF POSSIBLE
                ADDED CONDITIONS THROUGHOUT THE
                ENTIRE PERIOD OF SUPERVISION.

                POINT III

                THE PCR COURT ERRED IN DENYING THE
                DEFENDANT'S  PETITION   FOR  POST-
                CONVICTION RELIEF ON PROCEDURAL
                GROUNDS.

                     A.   DEFENDANT'S CLAIMS ARE
                NOT PROCEDURALLY BARRED BY R. 3:22-
                12(a).

                     B.   DEFENDANT'S CLAIMS ARE
                NOT PROCEDURALLY BARRED BY R. 3:22-
                5.

    We are not persuaded by any of these arguments, and we find

them to be without sufficient merit to warrant discussion in a

written opinion.   R. 2:11-3(e)(2).   We affirm substantially for

the reasons expressed by Judge Taylor in his compressive oral

decision.

    Affirmed.

                                 6                       A-3633-15T1